GRAVES, J.
(concurring).- — I concur in the opinion of our brother Woodson. In my judgment the whole controversy arises from the misconception of the statute, section 9262. I do not believe that this statute contemplates the assessment of benefits for the purpose of the street improvement against land which has been taken or damaged in the actual establishment of the street. The benefits as to such tracts of land are fully considered in the condemnation branch of the proceeding, and should not again be considered in the taxing portion of the proceeding. All these proceedings are dual in character. We have necessarily a condemnation branch of the proceeding, and if the damages are to be paid by benefits to other property, we have a taxing branch of the proceeding. [St. Louis v. Brinckwirth, 204 Mo. 280.]
In my judgment this statute contemplates the fixing of a benefit district which shall include more lands than the lands actually taken or damaged in the condemnation branch of the proceeding, if the city is going to exert its taxing power by requiring benefited property to pay the damages found in the condemnation branch of the proceeding. Given this construe*252tion the statute does no violence to constitutional prohibitions. From this view of the situation my concurrence necessarily follows.